UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-6736


FREDERICK ALPHONSO DEMETRE IRBY,

                  Petitioner - Appellant,

          v.

WARDEN, Broad River Correctional Institution,

                  Respondent – Appellee,

          and

SOUTH CAROLINA,

                  Respondent.



Appeal from the United States District Court for the District Court
for the District of South Carolina, at Aiken. Richard Mark Gergel,
District Judge. (1:14-cv-03583-RMG)


Submitted:   July 21, 2015                    Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Alphonso Demetre Irby, Appellant Pro Se. Donald John
Zelenka, Senior Assistant Attorney General, Caroline M. Scrantom,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Frederick Alphonso Demetre Irby seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2012) petition.    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Irby has not made the requisite showing.      Accordingly, we deny

Irby’s motion for a certificate of appealability, deny his motion

for a transcript at government expense, deny as moot his motion

for an extension of time to file his informal brief, and dismiss

the appeal.   We dispense with oral argument because the facts and

                                  3
legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                        DISMISSED




                                4